          Case 09-32824-rcj    Doc 3435     Entered 05/28/19 11:46:52       Page 1 of 3



 1

 2

 3

 4

 5

 6   Stacy Elledge Chiang, CPA/CFF, CIRA
     Bruce Rogoff, Esq. (Massachusetts State Bar No. 542325)
 7   LECG, LLC
     2 Dukes Road
 8   Wellesley, MA 02481
     (617) 797-4553
 9
     (Former) Accountants to the Chapter 7 Trustee
10
                                UNITED STATES BANKRUPTCY COURT
11                                    DISTRICT OF NEVADA

12   In re                                             )   CASE NO. BK-S-09-32824-RCJ (Lead Case)
                                                       )
13   ASSET RESOLUTION, LLC,                            )   Jointly Administered with Case Nos.:
                                                       )   BK-S-09-32831-RCJ; BK-S-09-32839-RCJ;
14                        Debtor.                      )   BK-S-09-32843-RCJ; BK-S-09-32844-RCJ;
                                                       )   BK-S-09-32846-RCJ; BK-S-09-32849-RCJ;
15                                                     )   BK-S-09-32851-RCJ; BK-S-09-32853-RCJ;
                                                       )   BK-S-09-32868-RCJ; BK-S-09-32873-RCJ;
16                                                     )   BK-S-09-32875-RCJ; BK-S-09-32878-RCJ;
                                                       )   BK-S-09-32880-RCJ; BK-S-09-32882-RCJ
17                                                     )
                                                       )   Chapter 7
18   Affects:                                          )
          All Debtors                                  )   ORDER ON FIRST AND FINAL
19        Asset Resolution, LLC, 09-32824              )   APPLICATION OF LECG, LLC FOR
          Bundy 2.5 Million SPE, LLC, 09-32831         )   ALLOWANCE OF COMPENSATION
20        Bundy Five Million SPE, LLC, 09-32839        )   AND REIMBURSEMENT OF
          CFP Anchor B SPE, LLC, 09-32843              )   EXPENSES AS ACCOUNTANTS TO
21        CFP Cornman Toltec SPE, LLC, 09-32844        )   THE CHAPTER 7 TRUSTEE
          CFP Gess SPE LLC, 09-32846                   )
22        CFP Gramercy SPE, LLC, 09-32849              )
          Fiesta Stoneridge, LLC, 09-32851             )
23                                                     )
          Fox Hills SPE, LLC, 09-32853
                                                       )
24        HFAH Monaco SPE LLC, 09-32868
                                                       )
          Huntsville SPE LLC, 09-32873                 )
25        Lake Helen Partners SPE LLC, 09-32875        )   Ctrm: RCJ - Courtroom 6
          Ocean Atlantic SPE LLC, 09-32878             )           Bruce R. Thompson Federal Building
26        Shamrock SPE LLC, 09-32880                   )           400 S. Virginia Street
          10-90 SPE, LLC, 09-32882                     )           Reno, NV 89501
27                                                     )   Judge: Hon. Robert C. Jones
                                                       )
28                                                     )


     399474-v1                                       -1-
           Case 09-32824-rcj        Doc 3435     Entered 05/28/19 11:46:52       Page 2 of 3



 1               The Fee Application of LECG, LLC (“LECG”) for the period from July 9, 2010 through

 2   April 22, 2011 was filed on October 12, 2018 as Docket No 3369. The Court having considered the

 3   Fee Application, its supporting papers, no opposition or other response to the Fee Application having

 4   been filed; notice appearing proper; and good cause appearing therefor,

 5               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 6               The fees and costs prayed for by LECG for the period from July 9, 2010 through and

 7   including April 22, 2011, Chapter 7 fees in the amount of $44,214.50 and Chapter 7 costs of

 8   $10,014.16 are hereby allowed as reasonable compensation for actual, necessary services and

 9   expenses within the meaning of 11 U.S.C. §330(a)(1).

10               The Trustee is authorized to pay $44,214.50 in allowed fees and $10,014.16 in allowed costs

11   to LECG immediately from funds of the Debtors’ estates as set forth in the first and final fee

12   application.

13               IT IS SO ORDERED.
14                          28th day
                 Dated this ____ day of
                                     of ___________________,
                                        May, 2019.           2018.

15
                                                                        Honorable
                                                                        Honorabl
                                                                              b e Ro
                                                                                  R
                                                                                  Robert
                                                                                    obert C. Jones
16   Respectfully Submitted By:
17   LECG, LLC
18   By:                /s/ Stacy Elledge Chiang
                 Stacy Elledge Chiang
19               Former Accountants for Chapter 7 Trustee,
                 William A. Leonard, Jr.
20

21

22

23

24

25

26

27

28


     399474-v1                                           -2-
           Case 09-32824-rcj         Doc 3435      Entered 05/28/19 11:46:52          Page 3 of 3



 1                                      LOCAL RULE 9021 DECLARATION
 2               In accordance with LR 9021, the party submitting this document certifies that the order

 3   accurately reflects the Court’s ruling and that:

 4                   The court has waived the requirement set forth in LR 9021(b)(1).
 5                   No party appeared at the hearing or filed an objection to the motion.
 6                   I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
 7   and any unrepresented parties who appeared at the hearing, and each has approved or disapproved
 8   the order, or failed to respond, as indicated below [list each party and whether the party has
 9   approved, disapproved, or failed to respond to the document]:
10                   I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
11   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the
12   order.
13               Dated this 13th day of November 2018.
14

15   LECG, LLC
16   By:                /s/ Stacy Elledge Chiang
                 Stacy Elledge Chiang
17               Former Accountants for Chapter 7 Trustee,
                 William A. Leonard, Jr.
18

19

20

21

22

23

24

25

26

27

28


     399474-v1                                             -3-
